UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4897
SHAUNDELL LAMAR WILSON, a/k/a
Dale,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-00-136-MU)

                      Submitted: April 9, 2003

                      Decided: April 25, 2003

    Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Randolph M. Lee, Charlotte, North Carolina, for Appellant. Jack M.
Knight, Jr., Assistant United States Attorney, Charlotte, North Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. WILSON
                               OPINION

PER CURIAM:

   In February 2002, Shaundell Lamar Wilson pled guilty to conspir-
acy to possess with intent to distribute cocaine base in violation of 21
U.S.C. § 846 (2000), pursuant to a written plea agreement. The plea
agreement stipulated that if Wilson provided substantial assistance,
the Government could, within its sole discretion, make a motion for
a downward departure pursuant to U.S. Sentencing Guidelines Man-
ual § 5K1.1 (2000). The plea agreement likewise stated that the Gov-
ernment would exercise its discretion to determine whether Wilson’s
assistance was substantial. At sentencing, the Government did not
move for a downward departure for substantial assistance. Wilson did
not object to his guidelines sentencing range or the failure of the Gov-
ernment to move for a substantial assistance departure. The court sen-
tenced Wilson to serve 292 months’ imprisonment, and Wilson filed
a timely notice of appeal.

   Wilson’s counsel has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), acknowledging that he has examined
the entire record and has been unable to identify any meritorious
issues for appeal. Nevertheless, counsel raised the issue of whether
the Government breached the plea agreement or acted in bad faith in
failing to recommend a downward departure based on substantial
assistance. Counsel has notified Wilson of his right to file a pro se
supplemental brief, but Wilson has not done so.

   When the Government has not promised to request a substantial
assistance departure in return for defendant’s substantial assistance, a
court may review the prosecutor’s decision not to move for a depar-
ture only if the refusal is based on an unconstitutional motive, such
as race or religion, or is not rationally related to a permissible govern-
ment objective. Wade v. United States, 504 U.S. 181, 185-86 (1992);
United States v. Maddox, 48 F.3d 791, 796 (4th Cir. 1995). Before the
court may inquire into the Government’s reasons, defendant must
make a "substantial threshold showing" of impropriety. Wade, 504
U.S. at 186. As counsel concedes, Wilson has failed to make the nec-
essary threshold showing. In the absence of any evidence of an
unconstitutional motive or bad faith on the part of the Government,
                       UNITED STATES v. WILSON                          3
we find no error in the Government’s declining to move for a down-
ward departure based on substantial assistance. See United States v.
Snow, 234 F.3d 187, 191 (4th Cir. 2000).

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
Accordingly, we affirm Wilson’s conviction and sentence. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED